1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BARRY ERNEST OCHOA,                                  Case No.: 19cv346-MMA (JLB)
12                                       Plaintiff,
                                                          ORDER GRANTING DEFENDANT
13   v.                                                   VON LINTIG’S UNOPPOSED
     VON LINTIG,                                          MOTION TO DISMISS
14
15                                    Defendant.
                                                          [Doc. No. 20]
16
17
18         Plaintiff Barry Ernest Ochoa is a California state prisoner, proceeding pro se in this
19   civil rights action. Plaintiff alleges that Defendant Von Lintig violated his Eighth
20   Amendment right to adequate medical care. See Doc. No. 14. Defendant Von Lintig
21   moves to dismiss Plaintiff’s claim pursuant to Federal Rule of Civil Procedure 12(b)(6).
22   See Doc. No. 20. To date, Plaintiff has not responded to Defendant’s motion and the time
23   in which to do so has expired. See SD CivLR 7.1.e.2. For the reasons set forth below,
24   the Court GRANTS Defendant Von Lintig’s unopposed motion to dismiss.
25                                           DISCUSSION
26         Defendant Von Lintig moves to dismiss Plaintiff’s claim pursuant to Federal Rule
27   of Civil Procedure 12(b)(6). See Doc. No. 20. Defendant Von Lintig properly served
28   Plaintiff with the motion to dismiss at his current address of record, as reflected by the

                                                      1

                                                                                  19cv346-MMA (JLB)
1    California Department of Rehabilitation and Corrections’ Public Inmate Locator System.1
2    The motion was previously set for hearing on February 3, 2020. As such, Plaintiff’s
3    response to the motion was due on or before January 21, 2020. See SD CivLR 7.1.e.2;
4    Fed. R. Civ. P. 6(a)(1)(C). To date, Plaintiff has not submitted a response brief, nor has
5    he requested an extension of time in which to do so.
6             As set forth in this District’s Civil Local Rules, “[i]f an opposing party fails to file
7    the papers in the manner required by Civil Local Rule 7.1.e.2, that failure may constitute
8    a consent to the granting of a motion or other request for ruling by the court.” SD CivLR
9    7.1.f.3.c. The Ninth Circuit has held a district court may properly grant an unopposed
10   motion to dismiss pursuant to a local rule where the local rule permits, but does not
11   require, the granting of a motion for failure to respond. See generally, Ghazali v. Moran,
12   46 F.3d 52, 53 (9th Cir. 1995). The Court has the option of granting Defendant Von
13   Lintig’s motion on the basis of Plaintiffs’ failure to respond, and it chooses to do so.
14                                                 CONCLUSION
15            Based on the foregoing, the Court GRANTS Defendant Von Lintig’s motion to
16   dismiss Plaintiff’s Eighth Amendment claim. Because Von Lintig is the sole defendant,
17   the Court DISMISSES this action in its entirety without prejudice. The Court
18   DIRECTS the Clerk of Court to enter judgement accordingly and close the case.
19            IT IS SO ORDERED.
20   DATE: February 11, 2020                       _______________________________________
                                                   HON. MICHAEL M. ANELLO
21
                                                   United States District Judge
22
23
24
25
26
27
28   1
         See https://inmatelocator.cdcr.ca.gov/Details.aspx?ID=AN2773 (last visited 2/11/2020).
                                                          2

                                                                                            19cv346-MMA (JLB)
